     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13                                                     )    Case No. 1:18-cv-01679-GSA
     ELBA HUANTE,                                      )
14                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
15                                                     )
            vs.                                        )
16                                                     )
     NANCY A. BERRYHILL,                               )
17   Acting Commissioner of Social Security,           )
                                                       )
18                                                     )
                    Defendant.                         )
19
20
21          IT IS HEREBY STIPULATED, by and between the parties through their respective
22   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
23   from 06/15/2019 to 07/15/2019, for Plaintiff to serve Defendant with PLAINTIFF’S OPENING
24   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
25          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
26   the requested extension is necessary due to several merit briefs being due on the same week.
27   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
28



                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                         Respectfully submitted,
 4
 5   Dated: June 7, 2019                 PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                     By: /s/ Jonathan Omar Pena
 7
                                        JONATHAN OMAR PENA
 8                                      Attorneys for Plaintiff

 9
10
     Dated: June 10, 2019                MCGREGOR W. SCOTT
11                                       United States Attorney
                                         DEBORAH LEE STACHEL
12                                       Regional Chief Counsel, Region IX
13                                       Social Security Administration

14
                                     By: */s/ Carol S. Clark
15                                      Carol S. Clark
16                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
17                                      (*As authorized by email on __06/10/2019__)
18
19   IT IS SO ORDERED.

20      Dated:    June 11, 2019                          /s/ Gary S. Austin
21                                                 UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28



                                               2
